Exhibit 10.76

THIS AMENDED AND RESTATED SHORT-TERM SUPPORT AGREEMENT (the “Agreement”) dated
as of February 10, 2009 is made

BETWEEN

NORTEL NETWORKS LIMITED

(hereinafter called the “Principal”)

AND

EXPORT DEVELOPMENT CANADA

(hereinafter called “EDC”)

WHEREAS, pursuant to a Second Amended and Restated Master Facility Agreement
dated as of December 14, 2007 between the Principal and EDC (the “Facility
Agreement”), EDC agreed to provide Support for the benefit of the Principal and
its affiliates, subject to the terms and conditions of the Facility Agreement;

WHEREAS the NNL Corporate Family Rating with respect to senior unsecured
long-term debt of the Principal has ceased to exist (the “Family Rating Event”),
thereby permitting EDC to terminate or suspend the Facilities pursuant to
Section 2.2 of the Facility Agreement;

WHEREAS the NNL Corporate Credit Rating with respect to senior unsecured
long-term debt of the Principal is rated at less than “B3” or “B minus” (the
“Credit Rating Event”) (the Family Rating Event and the Credit Rating Event are
hereby collectively referred to as the “Rating Events”), thereby permitting EDC
to terminate or suspend the Facilities pursuant to Section 2.2 of the Facility
Agreement;

WHEREAS the Principal commenced a voluntary proceeding seeking relief including
an initial order (as amended, the “Initial Order”) under the Companies’
Creditors Arrangement Act (Canada) (the “CCAA”) and the Principal’s subsidiaries
have commenced administration proceedings in the United Kingdom and
restructuring proceedings under Chapter 11 of the United States Bankruptcy Code
(together, the “Filing Event”), and the Filing Event and certain consequences of
the Filing Event, including the inability to make certain representations
pertaining to certain tax obligations and tax compliance matters related to such
United Kingdom and United States proceedings (the “Filing Consequences”),
constitute or might constitute Defaults and Events of Default under the terms
and conditions of the Facility Agreement; and

WHEREAS the Principal and EDC entered into an Agreement dated as of January 14,
2009 (the “Original Agreement”) pursuant to which EDC agreed, among other
things, that, for a period of 30 days following the date of the Initial Order
obtained by the Principal under the CCAA, new Support would continue to be made
available to the Principal under the Facilities, notwithstanding the existence
of the Rating Events and the Filing Event, to an aggregate maximum amount of USD
30 million; and



--------------------------------------------------------------------------------

WHEREAS the Principal and EDC wish to amend and restate the terms and conditions
of the Original Agreement in accordance with the terms and conditions herein.

THEREFORE, for good and valuable consideration, the sufficiency of which is
acknowledged, the parties agree as follows:

 

1. With effect as of the date hereof, the Original Agreement is hereby amended,
superseded and restated in its entirety, without novation and without derogation
from the rights and obligations of the Principal and EDC thereunder (save as
amended hereunder).

 

2. Unless otherwise defined herein, words and phrases herein shall have the
meanings ascribed to them in the Facility Agreement, the Original Agreement or
the Initial Order.

 

3. TEMPORARY FACILITY

 

  (a) EDC agrees that, for the period from January 14, 2009 to May 1, 2009 (the
“Interim Period”), new Support will continue to be made available to the
Principal under the Facilities, notwithstanding the existence of the Rating
Events, the Filing Event and the Filing Consequences, to an aggregate maximum
amount of USD 30 million. Such amount includes, without limitation, any increase
in, or renewal or extension of, Support during the Interim Period under any EDC
Agreement issued or executed before the Interim Period.

 

  (b) Except only with respect to the Rating Events and the Filing Event,
nothing in this Agreement shall prevent EDC from exercising, during the Interim
Period or thereafter, any other rights or recourses it may currently have or
acquire under the Facility Agreement.

 

  (c) Upon the termination of the Interim Period, EDC may enforce any and all
rights and recourses it may have under the Facility Agreement as provided for
therein, including those rights and recourses which may have arisen during the
Interim Period.

 

4. TERMS AND CONDITIONS

 

  (a) The obligation of EDC to make any Support available under the Facilities
during the Interim Period is, except as specifically stated above with respect
to the Ratings Events and the Filing Event, subject to the satisfaction of all
applicable conditions set forth in the Facility Agreement as well as the
conditions set out in Schedule A to this Agreement.

 

  (b) The Principal shall pay to EDC the fees set out, and reimburse EDC for the
expenses described, in Schedule B to this Agreement.

 

  (c) Nothing contained in this Agreement shall limit EDC’s discretionary or
other rights under the Facility Agreement with respect to the General Support
Facility.

 

2



--------------------------------------------------------------------------------

5. MISCELLANEOUS

 

  (a) Save only as expressly provided in this Agreement, the provisions of the
Facility Agreement continue in full force and effect, and the Facility
Agreement, the Original Agreement and this Agreement shall be read and construed
as one instrument.

 

  (b) This Agreement shall be governed and construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

 

  (c) This Agreement may be executed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

  (d) This Agreement shall be binding upon and enure to the benefit of the
parties and their respective successors and assigns.

 

  (e) Any provision of this Agreement may be amended or waived if such amendment
or waiver is in writing and is signed by the Principal and EDC.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have signed and delivered this Agreement as of
the date first written above.

 

NORTEL NETWORKS LIMITED, as Principal Per:  

/s/ John Doolittle

Name:   John Doolittle Title:   Treasurer Per:  

/s/ Gordon A. Davies

Name:   Gordon A. Davies Title:   Chief Legal Officer and Corporate Secretary
Address:  

195 The West Mall

Toronto, Ontario M9C 5KI

Facsimile: 905-863-8563

EXPORT DEVELOPMENT CANADA Per:  

/s/ Derek Austin

Name:   Derek Austin Title:   Manager Per:  

/s/ Paul Burdzy

Name:   Paul Burdzy Title:   UNDERWRITER (SENIOR) Address:  

151 O’Connor Street

Ottawa, Ontario K1A 1K3

Facsimile: 613-597-8504



--------------------------------------------------------------------------------

SCHEDULE A

CONDITIONS

 

(a) An order shall have been made in the CCAA proceedings commenced by the
Principal amending paragraph 33 of the Initial Order to read as follows:

“33. THIS COURT ORDERS that EDC shall be entitled to the benefit of and is
hereby granted a charge on the Property (the “EDC Charge”) as security for new
Support (as that term is used in the short-term support agreement between NNL
and EDC dated January 14, 2009 and the amended and restated short-term support
agreement between NNL and EDC dated February 10, 2009), including any increases
in, or renewals or extensions of, Support existing at January 14, 2009 and
agreed to fees and expenses. The EDC Charge shall have the priority set out in
paragraphs 42 and 44 hereof.”

 

(b) No motion or other proceeding shall have been threatened or commenced
seeking to set aside the EDC Charge or to modify or vary the EDC Charge in any
way, except with the express consent of EDC.

 

(c) The Principal shall have paid to EDC any outstanding fees with respect to
the Support owing to EDC as of the date of this Agreement.

 

(d) EDC shall be satisfied on a case-by-case basis that any Support requested
under the Small Bonds Facility during the Interim Period is within the
parameters contemplated by the EDC Agreements in effect as of the date of this
Agreement.

 

(e) The Principal shall obtain EDC’s prior written consent, which shall not be
unreasonably withheld or delayed, to any amendments to letter of credit
agreements entered into between the Principal and certain financial
institutions.

 

(f) On dates to be mutually agreed to by the Principal and EDC, the Principal
shall deliver weekly reports to EDC, in form and substance satisfactory to EDC,
acting reasonably, which set out EDC’s outstanding exposure with respect to
Instruments issued or to be issued on behalf of the Principal and its
affiliates, including (i) the amounts of Instruments to be issued, increased,
extended or renewed or to expire, and (ii) corresponding dates of issuance,
increase, extension, renewal or expiry of such Instruments.



--------------------------------------------------------------------------------

SCHEDULE B

FEES AND EXPENSES

 

(a) For Support made available by EDC during the Interim Period (including,
without limitation, by way of any renewal or extension of Support made available
by EDC prior to the Interim Period that matures or expires during the Interim
Period), the Principal shall pay to EDC prior to the issuance of any Support by
EDC, a fee of 1.525% per annum calculated on the aggregate amount of such
Support for the stated term thereof.

 

(b) EDC acknowledges receipt from the Principal of a deposit of USD 450,000.00.
Such deposit shall be applied by EDC to the fees to be paid by the Principal to
EDC pursuant to paragraph (a) above. At the end of the Interim Period, the
balance of the deposit, if any, shall be returned by EDC to the Principal.

 

(c) The Principal shall reimburse EDC, on demand, for all reasonable fees and
expenses of external legal counsel and external financial advisors incurred by
EDC in connection with the negotiation and preparation of this Agreement and the
implementation of the arrangement between EDC and the Principal contemplated
hereby, including in connection with the CCAA proceedings, the EDC Charge and
the negotiation and preparation of EDC Agreements.